UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2012 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments As of June 30, 2012 Market Value Shares ($000) Common Stocks (96.0%) 1 Consumer Discretionary (7.0%) Home Depot Inc. 3,797,480 201,228 Lowe's Cos. Inc. 3,511,310 99,862 McDonald's Corp. 815,515 72,198 Thomson Reuters Corp. 1,706,200 48,541 Mattel Inc. 1,454,350 47,179 Kohl's Corp. 937,400 42,642 Brinker International Inc. 520,100 16,576 Darden Restaurants Inc. 321,000 16,252 Foot Locker Inc. 528,600 16,165 Regal Entertainment Group Class A 886,500 12,198 Cinemark Holdings Inc. 254,000 5,804 Bob Evans Farms Inc. 65,800 2,645 Garmin Ltd. 54,300 2,079 Time Warner Inc. 46,200 1,779 Belo Corp. Class A 153,700 990 Consumer Staples (16.0%) Philip Morris International Inc. 2,473,695 215,855 Kraft Foods Inc. 3,958,729 152,886 Kimberly-Clark Corp. 1,398,958 117,191 PepsiCo Inc. 1,565,330 110,606 Procter & Gamble Co. 1,668,190 102,177 Altria Group Inc. 2,804,145 96,883 Wal-Mart Stores Inc. 1,312,492 91,507 Unilever NV 2,529,240 84,350 General Mills Inc. 2,063,500 79,527 Sysco Corp. 2,295,060 68,416 Coca-Cola Co. 799,482 62,511 Imperial Tobacco Group plc 716,784 27,617 Reynolds American Inc. 506,700 22,736 ConAgra Foods Inc. 719,700 18,662 Lorillard Inc. 138,000 18,209 Safeway Inc. 827,800 15,024 Universal Corp. 316,082 14,644 British American Tobacco plc 203,738 10,358 Herbalife Ltd. 195,300 9,439 Walgreen Co. 239,500 7,084 Colgate-Palmolive Co. 60,900 6,340 Snyders-Lance Inc. 122,400 3,088 Energy (12.1%) Exxon Mobil Corp. 4,317,430 369,443 Chevron Corp. 3,001,510 316,659 ConocoPhillips 1,976,690 110,458 Royal Dutch Shell plc Class B 3,076,786 107,454 Occidental Petroleum Corp. 912,500 78,265 Marathon Oil Corp. 423,400 10,826 2 Phillips 66 284,450 9,455 Marathon Petroleum Corp. 81,100 3,643 Williams Cos. Inc. 62,800 1,810 Exchange-Traded Fund (0.6%) 3 Vanguard Value ETF 963,400 53,893 Financials (11.9%) JPMorgan Chase & Co. 5,620,790 200,831 Marsh & McLennan Cos. Inc. 4,475,420 144,243 Chubb Corp. 1,256,642 91,509 PNC Financial Services Group Inc. 1,373,018 83,905 BlackRock Inc. 437,290 74,260 Wells Fargo & Co. 2,196,880 73,464 ACE Ltd. 981,530 72,761 M&T Bank Corp. 579,900 47,882 Swiss Re AG 609,882 38,448 BB&T Corp. 782,000 24,125 Allstate Corp. 622,200 21,833 Fifth Third Bancorp 1,485,000 19,899 Aflac Inc. 452,400 19,268 Invesco Ltd. 775,800 17,533 Protective Life Corp. 531,500 15,631 Allied World Assurance Co. Holdings AG 135,000 10,728 SLM Corp. 552,100 8,673 Huntington Bancshares Inc. 1,246,500 7,977 American Express Co. 131,400 7,649 CVB Financial Corp. 333,100 3,881 PartnerRe Ltd. 33,800 2,558 1st Source Corp. 111,200 2,513 American National Insurance Co. 23,400 1,668 Chemical Financial Corp. 37,300 802 Republic Bancorp Inc. Class A 25,600 570 Health Care (12.5%) Johnson & Johnson 4,146,905 280,165 Pfizer Inc. 11,468,477 263,775 Merck & Co. Inc. 6,090,304 254,270 Abbott Laboratories 918,600 59,222 Roche Holding AG 296,495 51,214 Bristol-Myers Squibb Co. 1,141,732 41,045 Eli Lilly & Co. 833,549 35,767 AstraZeneca plc ADR 634,789 28,407 Baxter International Inc. 275,500 14,643 Cardinal Health Inc. 216,800 9,106 Medtronic Inc. 87,700 3,397 Lincare Holdings Inc. 61,600 2,096 Industrials (12.2%) General Electric Co. 10,666,992 222,300 3M Co. 1,574,400 141,066 United Technologies Corp. 1,319,700 99,677 Tyco International Ltd. 1,477,080 78,064 Eaton Corp. 1,908,260 75,624 Stanley Black & Decker Inc. 1,106,990 71,246 Illinois Tool Works Inc. 1,297,250 68,612 Waste Management Inc. 1,549,300 51,747 Lockheed Martin Corp. 462,400 40,266 Boeing Co. 484,300 35,984 Raytheon Co. 416,700 23,581 Northrop Grumman Corp. 342,313 21,836 Schneider Electric SA 317,107 17,626 Pitney Bowes Inc. 846,900 12,678 United Parcel Service Inc. Class B 148,900 11,727 Caterpillar Inc. 121,400 10,308 Exelis Inc. 922,400 9,095 Honeywell International Inc. 107,062 5,978 NACCO Industries Inc. Class A 45,400 5,278 Hubbell Inc. Class B 66,800 5,206 Aircastle Ltd. 422,900 5,096 L-3 Communications Holdings Inc. 60,900 4,507 Norfolk Southern Corp. 62,800 4,507 Emerson Electric Co. 33,900 1,579 Information Technology (8.6%) Microsoft Corp. 7,278,749 222,657 Intel Corp. 8,244,830 219,725 Analog Devices Inc. 2,726,980 102,725 Maxim Integrated Products Inc. 2,190,486 56,164 Xilinx Inc. 1,475,600 49,536 Accenture plc Class A 517,400 31,091 KLA-Tencor Corp. 320,500 15,785 Lexmark International Inc. Class A 420,700 11,182 Seagate Technology plc 315,700 7,807 Molex Inc. Class A 76,100 1,540 Diebold Inc. 32,900 1,214 Materials (3.5%) International Paper Co. 2,046,400 59,161 Dow Chemical Co. 1,767,400 55,673 EI du Pont de Nemours & Co. 1,085,357 54,886 Nucor Corp. 1,167,760 44,258 PPG Industries Inc. 206,700 21,935 LyondellBasell Industries NV Class A 537,100 21,629 Eastman Chemical Co. 312,700 15,751 Huntsman Corp. 732,900 9,484 Commercial Metals Co. 289,800 3,663 PH Glatfelter Co. 130,700 2,140 Myers Industries Inc. 121,400 2,083 Freeport-McMoRan Copper & Gold Inc. 16,200 552 Telecommunication Services (4.7%) AT&T Inc. 7,428,725 264,908 Verizon Communications Inc. 1,592,798 70,784 Vodafone Group plc ADR 1,957,810 55,171 Utilities (6.9%) Xcel Energy Inc. 2,698,390 76,661 NextEra Energy Inc. 1,088,296 74,886 UGI Corp. 1,871,960 55,092 National Grid plc 4,968,865 52,661 Northeast Utilities 1,218,910 47,306 American Electric Power Co. Inc. 1,086,720 43,360 FirstEnergy Corp. 475,200 23,375 Consolidated Edison Inc. 356,600 22,177 PG&E Corp. 487,300 22,060 Public Service Enterprise Group Inc. 674,500 21,921 DTE Energy Co. 318,200 18,879 Pinnacle West Capital Corp. 335,700 17,369 NV Energy Inc. 884,800 15,555 PNM Resources Inc. 778,300 15,208 NorthWestern Corp. 405,765 14,892 Dominion Resources Inc. 233,470 12,607 Vectren Corp. 414,600 12,239 PPL Corp. 432,260 12,021 Southern Co. 156,300 7,237 Ameren Corp. 212,800 7,137 Southwest Gas Corp. 75,600 3,300 Exelon Corp. 21,200 797 Total Common Stocks (Cost $6,740,826) Market Value Coupon Shares ($000) Temporary Cash Investments (3.7%) 1 Money Market Fund (3.0%) 4 Vanguard Market Liquidity Fund 0.148% 254,642,852 254,643 Face Maturity Amount Date ($000) Repurchase Agreement (0.5%) Goldman Sachs & Co. (Dated 6/29/12, Repurchase Value $39,201,000, collateralized by Federal National Mortgage Assn. 3.500%, 10/1/25) 0.160% 7/2/12 39,200 39,200 U.S. Government and Agency Obligations (0.2%) 5 Fannie Mae Discount Notes 0.130% 7/2/12 1,500 1,500 6,7 Federal Home Loan Bank Discount Notes 0.120% 7/27/12 1,000 1,000 6,7 Federal Home Loan Bank Discount Notes 0.126% 8/3/12 100 100 5,6 Freddie Mac Discount Notes 0.145% 9/17/12 11,000 10,996 6 United States Treasury Note/Bond 0.375% 8/31/12 6,500 6,502 Total Temporary Cash Investments (Cost $313,942) Total Investments (99.7%) (Cost $7,054,768) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.2% and 0.5%, respectively, of net assets. 2 Non-income producing security - new issue that has not paid a dividend as of June 30, 2012. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 6 Securities with a value of $13,625,000 have been segregated as initial margin for open futures contracts. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Equity Income Fund The following table summarizes the market value of the fund's investments as of June 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 7,715,326 305,378 — Temporary Cash Investments 254,643 59,298 — Futures Contracts—Assets 1 7,062 — — Futures Contracts—Liabilities 1 (94) — — Total 7,976,937 364,676 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index September 2012 616 208,886 5,581 E-mini S&P 500 Index September 2012 964 65,378 1,419 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At June 30, 2012, the cost of investment securities for tax purposes was $7,054,768,000. Net unrealized appreciation of investment securities for tax purposes was $1,279,877,000, consisting of unrealized gains of $1,372,677,000 on securities that had risen in value since their purchase and $92,800,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Equity Fund Schedule of Investments As of June 30, 2012 Market Value Shares ($000) Common Stocks (92.4%) 1 Consumer Discretionary (17.3%) * TripAdvisor Inc. 382,487 17,093 Starbucks Corp. 236,630 12,617 * Bed Bath & Beyond Inc. 197,409 12,200 Home Depot Inc. 209,940 11,125 * Amazon.com Inc. 45,103 10,299 Harley-Davidson Inc. 203,831 9,321 * O'Reilly Automotive Inc. 107,901 9,039 Ralph Lauren Corp. Class A 63,234 8,857 Coach Inc. 135,088 7,900 NIKE Inc. Class B 86,086 7,557 * BorgWarner Inc. 87,013 5,707 * Lululemon Athletica Inc. 92,487 5,515 * Michael Kors Holdings Ltd. 128,216 5,365 Omnicom Group Inc. 74,907 3,640 Yum! Brands Inc. 52,963 3,412 * CarMax Inc. 122,909 3,188 *,^ Tesla Motors Inc. 85,891 2,688 Consumer Staples (7.9%) Whole Foods Market Inc. 143,752 13,702 Brown-Forman Corp. Class B 139,360 13,497 Colgate-Palmolive Co. 97,182 10,117 Mead Johnson Nutrition Co. 119,324 9,607 Costco Wholesale Corp. 80,999 7,695 Estee Lauder Cos. Inc. Class A 127,886 6,921 Energy (5.8%) Exxon Mobil Corp. 181,420 15,524 Apache Corp. 120,014 10,548 Noble Energy Inc. 59,980 5,088 * Concho Resources Inc. 57,297 4,877 Cenovus Energy Inc. 104,243 3,314 National Oilwell Varco Inc. 49,649 3,199 EOG Resources Inc. 32,478 2,927 Financials (11.3%) Progressive Corp. 820,244 17,086 * Berkshire Hathaway Inc. Class B 157,126 13,093 US Bancorp 329,515 10,597 American Tower Corporation 149,562 10,456 M&T Bank Corp. 90,998 7,514 American Express Co. 127,316 7,411 Goldman Sachs Group Inc. 76,632 7,346 Fairfax Financial Holdings Ltd. 14,720 5,829 * First Republic Bank 173,223 5,820 * Markel Corp. 7,870 3,476 Health Care (13.0%) * Express Scripts Holding Co. 178,350 9,957 Bristol-Myers Squibb Co. 265,064 9,529 * IDEXX Laboratories Inc. 99,109 9,527 Allergan Inc. 102,107 9,452 Novo Nordisk A/S ADR 61,116 8,883 Agilent Technologies Inc. 220,155 8,639 UnitedHealth Group Inc. 136,032 7,958 Shire plc ADR 84,637 7,312 * Vertex Pharmaceuticals Inc. 129,158 7,222 * Waters Corp. 87,664 6,967 * Alexion Pharmaceuticals Inc. 66,712 6,624 * Life Technologies Corp. 138,722 6,241 Techne Corp. 42,084 3,123 Industrials (7.4%) United Parcel Service Inc. Class B 168,385 13,262 Danaher Corp. 211,808 11,031 Precision Castparts Corp. 57,997 9,540 AMETEK Inc. 162,971 8,134 Boeing Co. 97,559 7,249 * TransDigm Group Inc. 30,623 4,113 Rockwell Automation Inc. 33,649 2,223 Ritchie Bros Auctioneers Inc. (New York Shares) 86,710 1,842 Ritchie Bros Auctioneers Inc. 3,564 76 Information Technology (27.7%) * Apple Inc. 98,488 57,517 * eBay Inc. 385,694 16,203 * F5 Networks Inc. 142,419 14,179 * Teradata Corp. 180,357 12,988 * EMC Corp. 426,921 10,942 * VMware Inc. Class A 118,399 10,779 * Google Inc. Class A 18,483 10,721 * Red Hat Inc. 180,671 10,204 * Baidu Inc. ADR 85,508 9,832 International Business Machines Corp. 46,440 9,083 Linear Technology Corp. 272,247 8,529 Xilinx Inc. 227,620 7,641 * LinkedIn Corp. Class A 70,655 7,509 * Salesforce.com Inc. 46,766 6,466 Analog Devices Inc. 168,650 6,353 Altera Corp. 186,471 6,310 QUALCOMM Inc. 80,798 4,499 Avago Technologies Ltd. 114,893 4,125 * Facebook Inc. Class A 82,658 2,572 Materials (2.0%) Monsanto Co. 150,823 12,485 Praxair Inc. 26,361 2,866 Total Common Stocks (Cost $588,392) Coupon Temporary Cash Investments (7.2%) 1 Money Market Fund (6.7%) 2,3 Vanguard Market Liquidity Fund 0.148% 52,069,940 52,070 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.5%) 4,5 Federal Home Loan Bank Discount Notes 0.130% 7/20/12 150 150 5,6 Freddie Mac Discount Notes 0.125% 7/17/12 1,000 1,000 5,6 Freddie Mac Discount Notes 0.120% 7/23/12 1,000 1,000 5,6 Freddie Mac Discount Notes 0.120% 8/27/12 2,000 1,999 Total Temporary Cash Investments (Cost $56,219) Total Investments (99.6%) (Cost $644,611) Other Assets and Liabilities-Net (0.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,439,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 96.6% and 3.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $1,518,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $3,449,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as Growth Equity Fund furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 721,874 — — Temporary Cash Investments 52,070 4,149 — Futures Contracts—Assets 1 825 — — Total 774,769 4,149 — 1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Growth Equity Fund At June 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index September 2012 78 26,450 862 E-mini S&P 500 Index September 2012 95 6,443 104 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At June 30, 2012, the cost of investment securities for tax purposes was $644,611,000. Net unrealized appreciation of investment securities for tax purposes was $133,482,000, consisting of unrealized gains of $147,523,000 on securities that had risen in value since their purchase and $14,041,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard PRIMECAP Core Fund Schedule of Investments As of June 30, 2012 Market Value Shares ($000) Common Stocks (97.8%) Consumer Discretionary (11.2%) Walt Disney Co. 1,340,150 64,997 * Bed Bath & Beyond Inc. 1,035,791 64,012 TJX Cos. Inc. 1,450,000 62,248 * DIRECTV Class A 1,095,788 53,496 * CarMax Inc. 1,917,600 49,743 Limited Brands Inc. 1,071,200 45,558 Carnival Corp. 1,234,400 42,303 Whirlpool Corp. 690,600 42,237 Mattel Inc. 1,000,000 32,440 * Amazon.com Inc. 79,700 18,199 Sony Corp. ADR 1,208,200 17,205 Lowe's Cos. Inc. 275,000 7,821 Macy's Inc. 149,100 5,122 Time Warner Cable Inc. 52,500 4,310 Nordstrom Inc. 60,000 2,981 Ross Stores Inc. 40,350 2,521 Royal Caribbean Cruises Ltd. 50,000 1,302 Hasbro Inc. 14,100 478 Consumer Staples (2.7%) Kellogg Co. 863,000 42,572 PepsiCo Inc. 430,000 30,384 Procter & Gamble Co. 400,000 24,500 CVS Caremark Corp. 239,000 11,168 Costco Wholesale Corp. 100,000 9,500 Kraft Foods Inc. 160,000 6,179 Energy (4.1%) Schlumberger Ltd. 617,300 40,069 National Oilwell Varco Inc. 458,777 29,564 EOG Resources Inc. 262,900 23,690 Encana Corp. 858,700 17,887 Noble Energy Inc. 200,000 16,964 Petroleo Brasileiro SA ADR Type A 661,400 11,998 Cenovus Energy Inc. 303,624 9,655 * Cameron International Corp. 210,150 8,975 Hess Corp. 154,400 6,709 Cabot Oil & Gas Corp. 152,900 6,024 * McDermott International Inc. 502,000 5,592 * Southwestern Energy Co. 150,000 4,789 Transocean Ltd. 67,000 2,997 Exxon Mobil Corp. 24,000 2,054 Noble Corp. 20,000 651 Petroleo Brasileiro SA ADR 30,000 563 Financials (7.3%) Marsh & McLennan Cos. Inc. 4,255,400 137,151 Charles Schwab Corp. 4,252,500 54,985 * Berkshire Hathaway Inc. Class B 545,000 45,415 Chubb Corp. 600,000 43,692 Willis Group Holdings plc 551,900 20,139 Wells Fargo & Co. 450,000 15,048 Progressive Corp. 600,000 12,498 American Express Co. 107,300 6,246 Health Care (27.6%) Amgen Inc. 3,602,700 263,141 Roche Holding AG 1,050,000 181,370 Eli Lilly & Co. 3,470,600 148,923 * Biogen Idec Inc. 951,097 137,319 Novartis AG ADR 2,286,350 127,807 Johnson & Johnson 1,702,350 115,011 Medtronic Inc. 2,831,900 109,680 GlaxoSmithKline plc ADR 1,457,000 66,396 Abbott Laboratories 611,200 39,404 * Waters Corp. 325,094 25,835 Sanofi ADR 646,300 24,417 * Boston Scientific Corp. 3,632,200 20,595 * Illumina Inc. 211,300 8,534 Agilent Technologies Inc. 70,000 2,747 Stryker Corp. 45,500 2,507 * Dendreon Corp. 59,900 443 * Cerner Corp. 5,000 413 Industrials (15.3%) Boeing Co. 1,496,600 111,197 United Parcel Service Inc. Class B 1,169,950 92,145 Southwest Airlines Co. 8,893,625 81,999 Honeywell International Inc. 1,390,100 77,623 FedEx Corp. 635,000 58,172 Expeditors International of Washington Inc. 1,008,500 39,079 Union Pacific Corp. 307,750 36,718 C.H. Robinson Worldwide Inc. 539,025 31,549 European Aeronautic Defence and Space Co. NV 837,250 29,715 Rockwell Automation Inc. 438,000 28,934 Norfolk Southern Corp. 310,600 22,292 Ritchie Bros Auctioneers Inc. 1,002,900 21,312 Caterpillar Inc. 196,050 16,647 Canadian Pacific Railway Ltd. 159,030 11,651 * Babcock & Wilcox Co. 468,750 11,484 * AECOM Technology Corp. 495,000 8,143 Republic Services Inc. Class A 230,935 6,111 Cummins Inc. 50,000 4,845 IDEX Corp. 103,000 4,015 CSX Corp. 150,000 3,354 Safran SA 65,000 2,414 SPX Corp. 33,000 2,156 * Jacobs Engineering Group Inc. 50,000 1,893 Chicago Bridge & Iron Co. NV 30,000 1,139 Information Technology (24.0%) * Google Inc. Class A 210,800 122,279 Texas Instruments Inc. 3,776,700 108,353 Intuit Inc. 1,612,500 95,702 Microsoft Corp. 2,588,000 79,167 QUALCOMM Inc. 1,330,470 74,081 Oracle Corp. 2,441,600 72,515 * EMC Corp. 2,035,100 52,160 * Flextronics International Ltd. 7,979,700 49,474 * SanDisk Corp. 1,326,016 48,373 Visa Inc. Class A 356,035 44,017 * Electronic Arts Inc. 3,475,800 42,926 Altera Corp. 1,050,000 35,532 ASML Holding NV 669,800 34,441 Intel Corp. 1,285,600 34,261 * Symantec Corp. 2,263,500 33,070 Telefonaktiebolaget LM Ericsson ADR 2,554,800 23,325 KLA-Tencor Corp. 469,600 23,128 Applied Materials Inc. 1,841,000 21,098 Accenture plc Class A 309,200 18,580 Corning Inc. 1,296,700 16,766 * Adobe Systems Inc. 508,000 16,444 Motorola Solutions Inc. 252,000 12,124 * Research In Motion Ltd. 1,527,100 11,285 * Apple Inc. 17,000 9,928 * NVIDIA Corp. 545,000 7,532 Activision Blizzard Inc. 575,000 6,894 Cisco Systems Inc. 300,000 5,151 Mastercard Inc. Class A 10,300 4,430 Hewlett-Packard Co. 197,000 3,962 Xilinx Inc. 37,300 1,252 Analog Devices Inc. 30,000 1,130 Materials (4.4%) Monsanto Co. 772,350 63,935 Potash Corp. of Saskatchewan Inc. 1,284,100 56,102 Cabot Corp. 600,000 24,420 Praxair Inc. 214,700 23,344 Newmont Mining Corp. 286,300 13,889 Greif Inc. Class A 125,000 5,125 Dow Chemical Co. 130,000 4,095 Kaiser Aluminum Corp. 64,000 3,318 International Paper Co. 100,000 2,891 * Crown Holdings Inc. 75,000 2,587 Freeport-McMoRan Copper & Gold Inc. 72,930 2,485 ^ Greif Inc. Class B 36,500 1,641 Telecommunication Services (0.1%) * Sprint Nextel Corp. 731,300 2,384 Utilities (1.1%) Public Service Enterprise Group Inc. 918,393 29,848 * AES Corp. 601,800 7,721 Exelon Corp. 179,500 6,753 NextEra Energy Inc. 56,700 3,901 Edison International 35,800 1,654 FirstEnergy Corp. 22,000 1,082 Total Common Stocks (Cost $3,568,499) Market Value Coupon Shares ($000) Temporary Cash Investment (2.4%) Money Market Fund (2.4%) 1,2 Vanguard Market Liquidity Fund (Cost 0.148% 113,321,338 113,321 Total Investments (100.2%) (Cost $3,681,820) Other Assets and Liabilities-Net (-0.2%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,556,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $1,592,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. PRIMECAP Core Fund Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 4,296,817 213,498 — Temporary Cash Investments 113,321 — — Total 4,410,138 213,498 — D. At June 30, 2012, the cost of investment securities for tax purposes was $3,681,820,000. Net unrealized appreciation of investment securities for tax purposes was $941,816,000, consisting of unrealized gains of $1,157,847,000 on securities that had risen in value since their purchase and $216,031,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD FENWAY FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FENWAY FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 21, 2012 VANGUARD FENWAY FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 21, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
